Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in independent claims 12, 15, 24, and 25. The Examiner agrees with the Written Opinion of the International Searching Authority (“ISA Opinion”), as filed in this application on 07/27/2018. The most relevant prior art reference is WO 2015/159563 (“Iwamoto”), having corresponding US Patent No. 10,399,583. Iwamoto teaches many of the claimed limitations, as outlined in the ISA Opinion (see ISA Opinion, pages 1-8). Further, another reference, JP 7-91978 (“Tachita”), having corresponding US Patent No. 5,563,608, teaches using vector pairs (17, 18) in error evaluation (Figs. 12, 13, 15, 17, 21) (Para. [0040] and [0043]) (see ISA Opinion, pages 7-8). However, Iwamoto in view of Tachita fails to teach that “each of the plurality of vector pairs is set to minimize lengths of sides of an error area corresponding to the vector pair,” as recited in claim 12, and as originally recited in claim 3 of the corresponding International Application PCT/JP2017/001345 (see ISA Opinion, page 10). The Examiner finds no obvious reason to make this modification. Such a modification would require improper hindsight reasoning.
Regarding claim 15, Iwamoto fails to teach “a position range extractor” and “a position range restrictor” as recited in claim 15, and as originally recited in claim 4 of the corresponding International Application PCT/JP2017/001345 (see ISA Opinion, page 10). The Examiner finds no obvious reason to make this modification. Such a modification would require improper hindsight reasoning.

Regarding claim 25, Iwamoto in view of Tachita fails to teach “a position range extractor” and “a position range restrictor,” as recited in claim 25. As similarly explained above, regarding claim 15, this limitation is allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it relates to satellite positioning error calculations and/or railway vehicle positioning, which provides relevant background towards the instant application: US-20180334179; US-20120109510; US-20070213927; US-20180273063; US-20180009454; US-20040151388; US-20090105893; US-20050065726; US-20040140405; US-20010044681; US-10399583; US-6941144; US-6018704; US-5488559; US-4731613; and US-10093331.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.